          Case 1:20-cv-00410-RDM Document 40 Filed 08/24/20 Page 1 of 1




PARLATORE
  LAW GROUP


 August 24, 2020

 The Honorable Randolph D. Moss
 U.S. District Court for the District of Columbia
 E. Barrett Prettyman U.S. Courthouse
 333 Constitution Ave., N.W.
 Washington, D.C. 20001

        Re: Shaw v. Modly, et. al. 20-cv-410

 Your Honor:

         I am a defendant, pro se, in the above referenced matter and am writing, pursuant to Your
 Honor’s Order, dated August 10, 2020 for the parties to submit “a joint status report, not to exceed
 five pages, setting forth their discover dispute to be discussed, on or before August 24, 2020.” I
 respectfully request an extension of time until tomorrow, August 25, 2020 to file the requested
 joint status report. I have spoken with counsel for all other parties, all of whom consent to this
 request.

         The parties met and conferred on the afternoon of Friday, August 21, 2020, the earliest date
 that Plaintiff’s counsel made available to discuss. At this conference, Plaintiff raised several
 additional issues that they wanted to address with the Court, beyond the issues that were brought
 to the Court’s attention in the request to schedule the conference. As the conference did not resolve
 the issues, we have been waiting on Plaintiff to submit to us the draft of the joint statement, which
 we just received minutes ago, primarily addressing issues that were not part of the request to
 schedule a conference with the Court. I will need additional time to draft a response to these
 belatedly raised issues. Additionally, although the Navy Defendant was not a party to the
 discovery dispute, they will need time to review and add an appropriate position, especially as the
 draft just submitted raises issues with the Navy Defendant’s discovery responses as well.

         We therefore respectfully request an extension of time to file the joint status report until
 tomorrow, August 25, 2020. Additionally, as Plaintiff has raised several additional issues not
 anticipated when this Court issued the order, I respectfully request an enlargement of size to a six-
 page limit.

                                               Respectfully Submitted,



                                               Timothy C. Parlatore, Esq.
